EXAMINER'S AMENDMENT
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the preliminary amendments received on 18 March 2020. Claims 21-40 are currently pending.
Drawings
	The drawings received on 15 January 2020 are accepted by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 13 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,575,956 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David L. Buck on 13 December 2021.
The application has been amended as follows: 
The specification has been amended as follows:
In line 5 of paragraph 0047, the phrase “the proximal surface 11” now reads:
--the proximal surface 111--

--the distal surface 234--
In line 4 of paragraph 0054, the phrase “the distal surface 34” now reads:
--the distal surface 234--
In lines 7-8 of paragraph 0076, the phrase “a distal end 506 of the femur 500 is
shown in FIG. 9C” now reads:
--a distal end 606 of the femur 600 is shown in FIG. 10C--
Claim 32 has been amended as follows:
	In lines 2-3, the phrase “the distal end of the femur” now reads:
--a distal end of a femur--
Claim 34 has been amended as follows:
	The entirety of claim 34 now reads:
--(Currently Amended) A system of implant components of an implant family, the system comprising: 
a first implant component of a first standard size in the implant family, the first implant component having a first fixation feature configured for implantation into a canal of a first bone of a first size; 
a second implant component of a second standard size in the implant family that is larger than the first implant component of the first standard size, the second implant component having a second fixation feature configured for implantation into a canal of a second bone of a second size, wherein the second fixation feature is positioned relatively more posterior on the second implant component than the first fixation feature is on the first implant component; and 

Claim 35 has been amended as follows:
	In line 2, the phrase “as a function of an axis” now reads:
--as a function of the axis--
	In line 3, the phrase “as a function of an axis” now reads:
--as a function of the axis--
Claim 40 has been amended as follows:
	In line 1, the phrase “the position” now reads:
--a position--

Claim 36 has been canceled without prejudice.

Statement of Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter. The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with the underlined limitations below, the following.
	Regarding at least claim 21, a system comprising at least one cylinder capable of representing a reamer; and an implant component of a single standard size in an implant family, the implant component having a fixation feature with a position determined as a function of an axis of a canal of a bone and configured for implantation wherein the axis of the canal of the bone is determined using the at least one cylinder to simulate a fit between the reamer and a diaphysis of the bone.
	Regarding at least claim 29, a method of designing a stem extension for an implant component of a single standard size, the method comprising determining a canal axis of a plurality of bones of comparable size using at least one cylinder to simulate a fit between a reamer and a diaphysis of each of the plurality of bones; and determining a position of the stem extension on the implant component as a function of the canal axis of the plurality of bones.
Regarding at least claim 34, a system of implant components of an implant family comprising a first implant component of a first standard size in the implant family, the first implant component having a first fixation feature configured for implantation into a canal of a first bone of a first size; a second implant component of a second standard size in the implant family that is larger than the first implant component of the first standard size, the second implant component having a second fixation feature configured for implantation into a canal of a second bone of a second size, wherein the second fixation feature is positioned relatively more posterior on the second implant component than the first fixation feature is on the first implant component; and at least one cylinder configured to simulate a fit between a reamer and a diaphysis of either the first bone or the second bone, and wherein an axis of the canal of the first bone and the second bone is determined using the at least one cylinder.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775